ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.
We reconsider on remand our opinion in Govoni v. State, 17 So.3d 809 (Fla. 4th DCA 2009), which was quashed by the Florida Supreme Court following its decision in Govoni v. State, 67 So.3d 1048 (Fla.2011). As ordered by the Supreme Court, we apply its decision in Dennis v. State, 51 So.3d 456 (Fla.2010), approving Peterson v. State, 983 So.2d 27 (Fla. 1st DCA 2008), to the facts of this case. Accordingly, we grant the petition for writ of prohibition and direct the trial court to follow the procedure set forth in Dennis.

Petition Granted.

GROSS, HAZOURI and DAMOORGIAN, JJ., concur.